ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
PHPK Technologies                               ) ASBCA Nos. 62622, 62829
                                                )
Under Contract No. F04701-02-C-0009             )

APPEARANCE FOR THE APPELLANT:                      Victor A. Walton, Jr., Esq.
                                                    Vorys, Sater, Seymour and Pease LLP
                                                    Cincinnati, OH

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Dennis J. Gearin, Esq.
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: June 7, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62622, 62829, Appeals of PHPK
Technologies, rendered in conformance with the Board’s Charter.

       Dated: 9 June 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals